Weston J.
delivered the opinion of the Court.
The second mode of gaining a settlement, prescribed by the statute'for the relief of the poor, Stat. 1821, ch. 122, sec. 2, is that legitimate children shall follow and have the settlement of their father, if he shalhhave any within this State, until they gain a settlement of their own, but if he shall have none, they shall in like manner follow and have-the settlement of their mother, if she shall have-'any. Where the father has a settlement in the State, that of the children is derived from him, not from the mother. In the case before us, the father had such settlement. But it is insisted that the father, having deceased, and therefore having no' settlement in the State, the *91pauper, being a minor, would derive her’s from the mother. We however must regard it as the manifest intention of the statute, that, children should derive their settlement from the father only, if he had one within the State. No question is or can be made, that his settlement must be theirs in his life time. How Jong shall it continue ? The statute has prescribed, until they gain a settlement of their own. And this is plainly put in contradistinction to derivative settlements. In a doubtful case, the suggestion that this construction might separate minor children from their only surviving parent, would liare weight; .but the provisions of the statute are too plain to be affected by any argument founded on inconvenience. The policy of the pauper laws generally is, to keep minors and their parents together 5 hut not uniformly. Illegitimate children have the settlement of their mother at the time of their birth, hut they derive from her no settlement subsequently acquired.
Judgment affirmed.